DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18, 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1. the prior art fails to teach or reasonably suggest a lighting device comprising “(ii) when the lighting device is turned on to the first power mode from the off mode and the control switch is activated a second time, the lighting device changes the light source to a second power mode having a duty cycle less than 50%, wherein when the load level of the lighting device is changed from a the first power mode to a the second power mode, the load level is changed at a rate of less than 100% of a load level differential”, in combination with the other limitations of the claim.

Dependent claims 2-7 are allowed by virtue of its dependency.

Regarding claim 8. the prior art fails to teach or reasonably suggest a hand-held lighting device comprising “a logic controller coupled to the control switch, the primary and secondary light sources, and the power source, wherein the logic controller comprises instructions such that when the secondary light source is in a first mode, it propagates light at a first pulse width modulation duty cycle less than between 30% and 50% and when the secondary light source is in a second mode, it propagates light at a second pulse width modulation duty cycle greater than 50%, wherein when a load level of the secondary light source is changed, the load level is changed at a rate of less than 100% of a load level differential per second”, in combination with the other limitations of the claim.

Dependent claims 9-12 are allowed by virtue of its dependency.

Regarding claim 13. the prior art fails to teach or reasonably suggest a  method of operating a lighting device comprising “(vi) wherein when the light source load level is changed from a first pulse width modulation duty cycle to a second pulse width modulation duty cycle, the load level is changed at a rate of less than 100% of a load level differential per second”, in combination with the other limitations of the claim.

Dependent claims 14-18, 20 are allowed by virtue of its dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831